
	

116 HR 1404 : Vladimir Putin Transparency Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS
		1st Session
		H. R. 1404
		IN THE SENATE OF THE UNITED STATES
		March 13, 2019Received; read twice and referred to the Select Committee on IntelligenceAN ACT
		To strengthen the United States response to Russian interference by providing transparency on the
			 corruption of Russian President Vladimir Putin.
	
	
 1.Short titleThis Act may be cited as the Vladimir Putin Transparency Act. 2.FindingsCongress finds the following:
 (1)According an Intelligence Community Assessment dated January 6, 2017, Russian President Vladimir Putin ordered an influence campaign in 2016 aimed at the U.S. presidential election. Russia’s goals were to undermine public faith in the US democratic process * * * Moscow’s influence campaign followed a Russian messaging strategy that blends covert intelligence operations—such as cyber activity—with overt efforts by Russian Government agencies, state-funded media, third-party intermediaries, and paid social media users or trolls..
 (2)According to the Washington Post, official, public reports from the Russian government put Putin’s average annual income between 2011 and 2016 at approximately $112,000. But outside experts nevertheless have alleged that Putin’s true net worth is in the billions—suggesting his extensive corruption and connection to money laundering and other activities undertaken order to enrich Putin unjustly and to hide his true financial condition from the public.
			3.Assessment exposing the corruption of Vladimir Putin
 (a)Sense of congressIt is the sense of Congress that the United States should do more to expose the corruption of Vladimir Putin, whose ill-gotten wealth is perhaps the most powerful global symbol of his dishonesty and his persistent efforts to undermine the rule of law and democracy in the Russian Federation.
 (b)AssessmentNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Secretary of Treasury and the Secretary of State, shall submit to the appropriate congressional committees an assessment, based on all sources of intelligence, on the net worth and financial and other assets of Russian President Vladimir Putin and his family members, legitimate as well as illegitimate, including—
 (1)the estimated net worth of Vladimir Putin and his family members; (2)a description of their legitimately and illegitimately obtained assets, including all real, personal and intellectual property, bank or investment or similar accounts, and any other financial or business interests or holdings, including those outside of Russia;
 (3)the details of the legitimately and illegitimately obtained assets, including real, personal and intellectual property, bank or investment or similar accounts, and any other financial or business interests or holdings, including those outside of Russia, that are owned or controlled by, accessible to, or otherwise maintained for the benefit of Vladimir Putin, including their nature, location, manner of acquisition, value, and publicly named owner (if other than Vladimir Putin);
 (4)the methods used by Vladimir Putin or others acting at his direction, with his knowledge, or for his benefit, to conceal Putin’s interest in his accounts, holdings, or other assets, including the establishment of front or shell companies and the use of intermediaries; and
 (5)an identification of the most significant senior Russian political figures, oligarchs, and any other persons who have engaged in activity intended to conceal the true financial condition of Vladimir Putin.
 (c)FormThe assessment required under subsection (b) shall be submitted either— (1)in unclassified form to the extent consistent with the protection of intelligence sources and methods, and may include a classified annex; or
 (2)simultaneously as both an unclassified version and a classified version. (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the Select Committee on Intelligence, the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Finance of the Senate; and
 (2)the Permanent Select Committee on Intelligence, Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives.
				
	Passed the House of Representatives March 12, 2019.Cheryl L. Johnson,Clerk.
